Citation Nr: 0003931	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-23 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a left ankle disability 
as secondary to a service-connected left knee disability.  

Entitlement to an increased rating for a left knee disability 
currently evaluated at 10 percent since April 1995, 20 
percent since January 1996, 100 percent since February 1999, 
and 10 percent since April 1999.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1975 to 
April 1981.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  
The May 1997 rating decision continued the 10 percent rating 
for the left knee disability since April 1995.  The June 1997 
rating decision denied service connection for a left ankle 
disability as secondary to a service-connected left knee 
disability.  The August 1999 rating decision increased the 
current 10 percent evaluation for the left knee disability to 
20 percent since January 1996, 100 percent since February 
1999, and 10 percent since April 1999.  

It should be noted that the May 1997 rating decision that 
denied service connection for a right knee disability as 
secondary to the service-connected left knee disability.  
Shortly thereafter, the RO denied service connection for a 
left ankle disability in June 1997.  The veteran's notice of 
disagreement in June 1997 did not specifically identify 
whether he disagreed with the right knee rating action and 
was interpreted as disagreeing only with the June 1997 denial 
of the veteran's ankle claim.  The veteran has not further 
addressed this matter.  


FINDINGS OF FACT

1.  The record does not include a medical diagnosis of a 
current left ankle disability.  

2.  There is no medical evidence relating a current left 
ankle disability to an in-service event or to a service-
connected disability.  



CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
ankle disability as secondary to a service-connected left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran ruptured the 
patellar tendon of his left knee in November 1978.  There was 
no evidence of a left ankle injury or disease in service and 
it is not otherwise contended.  

The veteran underwent a VA joints examination in March 1997.  
The veteran complained of problems with his left knee, right 
knee, and left ankle.  Examination of the left knee revealed 
popping and grinding of the patella as it moved over the end 
of the femur.  The patellofemoral alignment was normal, and 
the veteran was moderately anxious on palpation of the 
patella.  The patella did not subluxate or dislocate, and it 
was not loose.  There was synovial thickening and generalized 
tenderness.  The knee was stable on the stressing test.  The 
range of motion was     0-120 degrees.  The veteran 
complained that his left ankle ached but he did not describe 
swelling, catching, or giving way.  Examination of the left 
ankle revealed dorsiflexion of 20 degrees, planar flexion of 
50 degrees, inversion of the heel 20 degrees, and eversion of 
10 degrees.  There was no tenderness and no localizing 
swelling.  There was little tenderness on pressure of the 
Achilles tendon and the soft tissues behind the ankle but the 
ankle appeared to function normally, and it was not unstable.  
The diagnosis was status following surgery for dislocation of 
the left patella with rupture of the patella tendon with 
significant degenerative arthritis now present, a basically 
negative examination of the right knee, and a basically 
negative examination of the left ankle.  The examiner opined 
that there was no direct connection between the problem of 
the right knee and the left knee or the left ankle and the 
left knee.  The only area of functional impairment was the 
left knee and there was obvious tenderness and synovitis 
present associated with chronic arthritis.  There was no 
significant muscular atrophy involving any of the 3 areas.  
There was functional impairment due to pain involving the 
left knee that had significant degenerative joint disease 
now.  The March 1997 x-ray demonstrated a normal left ankle.  

The remaining medical evidence did not mention the veteran's 
left ankle.  


Criteria

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).  

Where a veteran claims a new disease or disability that is 
the result of his service-connected disability, competent 
evidence must be submitted to make the claim well grounded.  
See Jones (Wayne) v. Brown, 7 Vet. App. 134 (1994).  

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

In September 1999, the RO mailed a timely notice of the 
October 1999 hearing to the veteran at his last known 
address, with a copy to his representative, the Texas 
Veterans Commission.  38 C.F.R. § 19.76 (1999).  The notice 
was not returned in the mail.  At the October 1999 travel 
board hearing, a Board member made a handwritten note to the 
record that the veteran was a "no show."  The veteran and 
his representative did not request or file a motion for a new 
hearing, and they did not explain why he failed to appear.  
Therefore, the Board will adjudicate the claim based on the 
current evidence of record as though the request for hearing 
had been withdrawn.  38 C.F.R. § 20.704(d) (1999).

The claim of entitlement to service connection for a left 
ankle disability as secondary to a service-connected left 
knee disability is not well grounded.  The record does not 
include evidence of a current left ankle disability because 
the veteran's left ankle was normal in March 1997.  Moreover, 
the medical evidence does not include a nexus opinion linking 
any current left ankle disability to an in-service event or 
to a service-connected disability.  Service medical records 
do not show a diagnosis or treatment for a left ankle 
disability in service, and the March 1997 examiner opined 
that there was no direct connection between the left ankle 
condition and the left knee disability.  Accordingly, the 
claim of entitlement to service connection for a left ankle 
disability as secondary to a service-connected left knee 
disability is not well grounded.  



ORDER

The claim of entitlement to service connection for a left 
ankle disability as secondary to a service-connected left 
knee disability is denied.  


REMAND

The claim for an increased rating for a left knee disability 
is well grounded because the veteran stated that he now 
experiences constant pain that has caused him to miss work.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  In this case, the VA has a duty to assist the 
veteran in obtaining additional medical records and a 
comprehensive medical examination.  

Several applications for clothing allowances show that the 
veteran has worn a left knee brace for at least 5 years.  The 
record does not include the medical records referencing the 
left knee brace or complete medical records since March 1997.  

The veteran's June 1999 appeal alleged that the March 1997 VA 
examination was outdated, and his other statements indicated 
that his left knee had worsened recently.  The March 1997 VA 
examination was inadequate for a current evaluation because 
the examiner failed to provide a full description of the 
effects of the disability upon the veteran's ordinary 
activities, such as his work at the post office or 
interacting with his 5 sons; whether pain could significantly 
limit functional ability during flare-ups or when the left 
knee was used repeatedly over a period of time; loss of range 
of motion portrayed in terms of the degrees of additional 
range of motion loss due to pain on use or during flare-ups; 
and some of the other matters listed below in Item 2.  If a 
diagnosis is not supported by the finding on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (1999).  

Therefore, this case is remanded to obtain the veteran's full 
medical records, a comprehensive examination by a VA 
physician, and a statement of the case.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 4.2 (1999).  This matter is remanded 
to the RO for further development as follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for left knee disorders since 
1995.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a comprehensive VA 
examination.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service left knee conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the left knee condition 
and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) a full description of 
the effects of the disabilities upon the 
veteran's ordinary activity; c) whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
knee is used repeatedly over a period of 
time; d) loss of range of motion 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; e) 
crepitation; f) less or more movement 
than normal; g) weakened movement; h) 
excess fatigability; i) incoordination 
and impaired ability to execute skilled 
movement smoothly; j) pain on movement; 
k) swelling, deformity, or atrophy of 
disuse; l) instability of station; m) 
disturbance of locomotion; and n) 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an increased 
rating for a left knee disability based 
on the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered, including 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59, and 4.71a (1999).  
The veteran and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



 

